Robert T. Kugler (MN #0194116)
Edwin H. Caldie (MN #0388930)
STINSON LEONARD STREET LLP
50 S 6th Street, Suite 2600
Minneapolis, MN 55402
Tel: (612) 335- 1500
Robert.Kugler@stinson.com
Ed.Caldie@stinson.com

And

William L. Gavras, Esq.
LAW OFFICES OF WILLIAM L. GAVRAS
101 Salisbury Street
Dededo, Guam 96929
Tel.: 632-4357

Counsel for the Official Committee of Unsecured Creditors


                              THE DISTRICT COURT OF GUAM

 In re:                                          Bankruptcy Case No. 19-00010
                                                 (Chapter 11)
 ARCHBISHOP OF AGAÑA,
 a Corporation Sole,

                        Debtor.


          The Official Committee for Unsecured Creditors’ Motion for Rule 2004 Examination (ECF

No. 138), having been considered by the court, is hereby GRANTED.

          SO ORDERED.

                                                  /s/ Frances M. Tydingco-Gatewood
                                                      Chief Judge
                                                  Dated: May 01, 2019




                Case 19-00010 Document 169 Filed 05/01/19 Page 1 of 1
